Citation Nr: 1522496	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO. 12-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In that decision, the RO granted service connection for PTSD, and assigned a rating of 70 percent.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal claim for TDIU in August 2010, and therefore the issue of TDIU has been raised by the record.

As part of his November 2012 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In August 2014 signed correspondence the Veteran indicated he wished to withdraw his hearing request. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD has been manifested by unprovoked irritability with periods of physical violence, suicidal ideation, near continuous depression and anxiety, self-isolation, restricted affect, nightmares, sleep impairment, hypervigilance, auditory hallucinations, an inability to maintain effective relationships outside of his family, and impaired memory and concentration; resulting in occupational and social impairment in most areas. Total occupational and social impairment has not been shown.

2. The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 70 percent for service-connected PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In light of the fully favorable decision as to the issue of entitlement to TDIU, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records have also been associated with the claims file. There is no indication that the Veteran has applied for Vocational Rehabilitation. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2009, October 2013, and February 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted a thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for entitlement to an increased rating for PTSD. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 70 percent under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Based on the evidence of record, the Board finds an increased rating in excess of 70 percent for PTSD is not warranted in this case. There is no medical or lay evidence of a gross impairment in thought processes or communication. The medical evidence consistently reflects that he has logical and coherent thought processes, and normal, unremarkable speech patterns. All of the examination reports and treatment records reflect the Veteran consistently presents well dressed and groomed, and thus there is no evidence of an inability to perform activities of daily living, such as the maintenance of minimal hygiene. The medical evidence consistently shows that the Veteran was oriented to time and place during examinations and appointments. None of these symptoms have been endorsed in the lay evidence of record.

The Veteran does not have memory loss so severe that he forgets information such as the names of close relatives or his own name. The Veteran's wife indicated that the Veteran is extremely forgetful, and specifically mentioned that he forgets his children's names in her September 2010 statement, which she is competent to report. Jandreau, 492 F.3d 1372. However, treatment records almost exclusively indicate that the Veteran's mental functioning, thought processes, and judgment were intact, and at no point indicate that the Veteran's memory problems are so severe that he has been unable to remember core facts such as his own name, the names of close family members, or his own occupation. None of the VA examiners noted there to be memory impairment of any type as a result of the Veteran's PTSD. As such, the Board finds that the lay evidence of severe memory difficulties is outweighed by the sizeable amount of medical evidence of record indicating that the Veteran does not have impaired mental functioning of the severity contemplated by a 100 percent rating.

The evidence of record does reflect periods of suicidal ideation, as well as reports of one or two prior suicide attempts in approximately 1996. However, the majority of the medical evidence reflects that the Veteran, while engaging in suicidal ideation, routinely denied any plan or intent. Since the reported 1996 incidents there is no medical evidence of any further attempts by the Veteran. Despite his history of angry outbursts, treatment records and examination reports exclusively reflect that the Veteran has denied any homicidal ideation or any kind. The Veteran has never stated that he has entertained any homicidal thoughts at any point. Based on this evidence, the Board finds that the Veteran's symptoms more nearly approximate the currently assigned 70 percent rating, which directly contemplates suicidal ideation and impaired impulse control, as the evidence does not show that the Veteran poses a persistent threat to himself or others as contemplated by the 100 percent rating.

The Board also notes that the Veteran's wife in a September 2010 statement indicated that the Veteran suffers from auditory hallucinations, which is a symptom contemplated by a 100 percent rating. However, the Veteran's wife did not indicate the frequency with which these incidents occur. The medical evidence of record indicates that auditory hallucinations were endorsed on approximately three occasions during the long period on appeal. In analyzing the rating criteria, three incidents of auditory hallucinations over the entire appellate period does not rise to the level of severity contemplated by a 100 percent rating, as the rating criteria directly contemplate hallucinations which are "persistent" in nature. See MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 924 (11 ed. 2003) (defining persistent as "existing for a long or longer than usual time or continuously"). Here, the three noted instances do not constitute persistent hallucinations based on the plain meaning of the word. Id. 

Further, even ignoring the persistent aspect of the criteria, the presence of one symptom contemplated by the 100 percent rating does not, by itself, result in the Veteran's overall disability picture more closely resembling the level of severity contemplated by a 100 percent rating. Instead, the majority of the Veteran's symptomatology (suicidal ideation, continuous depression, impaired impulse control, an inability to maintain effective relationships), as well as his noted GAF scores, more closely approximate the symptoms and impairment level contemplated by the currently assigned 70 percent rating. 

Generally, the Veteran has endorsed alright or good relationships with his immediate family, including his wife, children and grandchildren. While there are some notations of strained relationships in treatment records and limitations with family functioning, overall the Veteran has described these relationships as being good. The Veteran has also reported on a regular basis throughout the period on appeal that he attends church meetings and services. No VA examiner has indicated that the Veteran's social impairment is total in nature and SSA records note marked impairment with socializing, but not total. Thus, the evidence of record shows the Veteran is able to function socially, albeit amongst a limited group, which militates against a finding of a total overall social impairment. 

Finally, the Veteran has been assigned numerous GAF scores of throughout the period on appeal, with the majority of the scores falling immediately in or around the 41 to 50 range. The Veteran was assigned scores of 50 in April 2010, June 2010, July 2010, September 2010 and October 2010, and scores of 35 and 48 in August 2009. GAF scores ranging from 31 to 40 reflect some impairment of reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). The 41 to 50 range reflects serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. The 51 to 60 range reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.

In this case, while the Veteran's GAF scores predominantly fall within or just outside of the 41 to 50 range, generally reflecting serious symptoms and roughly correlating with the symptomatology contemplated by a 70 percent rating. The Board notes that GAF scores are not determinative of disability rating for psychiatric disabilities, and are instead only one consideration in evaluating the overall level of disability. However, in light of the consistency of the Veteran's GAF scores based on his consistently noted symptomatology, the Board finds that the scores in this case are highly probative of the current severity of the Veteran's overall disability picture, and thus entitled to considerable weight.

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture more nearly approximates that contemplated by the 100 percent rating. See 38 C.F.R. § 4.7. As discussed above, the preponderance of the evidence is against a finding that the Veteran's PTSD is manifested by any of the symptoms directly contemplated by the 100 percent rating, or by other symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. 


All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the current rating for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating in excess of 70 percent is not warranted. See Hart, 21 Vet. App. 505.




III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as unprovoked irritability with periods of physical violence, suicidal ideation, near continuous depression and anxiety, self-isolation, restricted affect, nightmares, sleep impairment, hypervigilance, auditory hallucinations, and impaired memory and concentration. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While self-isolation is not directly contemplated by the rating criteria, it is inherently contemplated via the other listed criteria. The Veteran's self-isolation results in his inability to establish and maintain effective relationships, which is directly contemplated by the 70 percent rating. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an referral for an extraschedular rating for the Veteran's PTSD is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD, type II diabetes mellitus, bilateral upper and lower extremity neuropathy, diabetic nephropathy, a muscle group VII injury, a left index finger scar, erectile dysfunction, and hypertension. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. TDIU

As noted in the introduction, the issue of entitlement to TDIU has bene raised by the record, and therefore the Board has taken jurisdiction over it. Rice, 22 Vet. App. at 453-54. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for a TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD at 70 percent, left upper extremity neuropathy at 20 percent, right upper extremity neuropathy at 20 percent, left lower extremity neuropathy at 10 percent, right lower extremity neuropathy at 10 percent, a muscle group VII injury at 10 percent, a left index finger scar at 10 percent, type II diabetes mellitus at 10 percent, and erectile dysfunction, hypertension and diabetic nephropathy at a noncompensable rating. These disabilities result in a combined rating of 90 percent. See 38 C.F.R. § 4.25. Since the Veteran has a single disability rated at 40 percent or higher and a combined rating of 70 percent or higher, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since April 2008. The Veteran did not list a work history on his TDIU application, but the Veteran's August 2009 psychiatric examination reflects that he worked as a longshoreman for 32 years prior to retiring. The Veteran has a high school education. There is no evidence of any type of special training.

The Veteran and his wife have generally asserted that he is unable to work due to his service-connected disabilities, and specifically named his type II diabetes and the associated bilateral upper and lower extremity peripheral neuropathy on his formal application for TDIU.

In addition to the Veteran's work and education history and the lay statements of record, several medical opinions have been associated with the claims file. A January 2011 VA psychiatric opinion indicated that the Veteran's employment activity would be limited due to his PTSD, largely based on the Veteran's record of irritability and strong self-isolationist tendencies. The examiner noted that employment may be possible in a loosely supervised situation that required little interaction with the public. A May 2014 addendum opinion to a peripheral nerves examination indicated that the Veteran would have a mild degree of difficulty securing and maintaining gainful employment that required walking or standing on his feet consistently during the day, as it would result in increased pain and burning in his feet.

The August 2009 psychiatric examiner noted that the Veteran had a history of a 1988 assault on a coworker, but that the Veteran indicated he was able to get along with others despite his isolative and irritable tendencies. The examiner noted there to be serious limitations with respect to interpersonal functioning. The October 2013 and February 2015 examiners noted that the Veteran's PTSD resulted in a decrease in work efficiency and intermittent inability to perform occupational tasks. 

The Veteran's SSA records show that he has been determined to be disabled for SSA purposes in June 2010. SSA decisions are not controlling, but are pertinent to determining a Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). Here, the SSA decision specifically noted that the primary diagnosis underlying the favorable disability determination was an anxiety disorder. Although the determination itself did not refer to PTSD, the medical and lay evidence underlying the SSA determination routinely refers to the presence of PTSD, and thus it is clear that the noted "anxiety disorder" in the disability determination refers to the Veteran's PTSD. As the SSA has determined the Veteran to be primarily disabled due to his service-connected PTSD, the SSA determination holds considerable weight with respect to the issue of TDIU.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field. The medical evidence of record indicates that the Veteran is likely unable to perform manual labor jobs, and that his PTSD prevents him from being able to perform work that requires interaction with the public. In viewing all of the evidence together, the opinions of record seem to indicate that the Veteran would be capable of isolated, sedentary employment. 

However, given the Veteran's high school education and 32 year work history performing manual labor as a longshoreman, the Board finds that it is unlikely that the Veteran is capable of obtaining such a position, as he has neither the qualifications nor work experience for a position such as an isolated office job. Therefore, based on the Veteran's experience and work history as well as the VA and SSA medical evidence of record, entitlement to TDIU is warranted based on the cumulative effect of the Veteran's service-connected disabilities, particularly his PTSD, diabetes and peripheral neuropathy. 

V. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine, particularly in light of the grant of entitlement to TDIU herein, whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. Concerning housebound status, the Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement. However, the grant of TDIU above was based on the combined effects of the Veteran's service-connected disabilities, and not solely based on a single disability. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings for any of the Veteran's disabilities have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his service-connected disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). Indeed, the evidence shows that the Veteran is able to go out to dinner with his wife and regularly attend PTSD groups and church services. There is no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record, particularly the psychiatric evaluations and treatment record, show that the Veteran is able to largely attend to daily living activities, such as basic hygiene. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in the loss of use of a limb. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.




ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


